COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-16-00318-CR
 DANNY THOMAS MOLINA,
                                                  §                  Appeal from the
                   Appellant,
                                                  §                112th District Court
 v.
                                                  §              of Upton County, Texas
 THE STATE OF TEXAS,
                                                  §             (TC# 16-03-U1125-DSM)
                   State.
                                               §
                                             ORDER

       The record before us does not contain the trial court’s certification of the defendant’s

right of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with

the trial court clerk within thirty days from the date of this order a certification of the defendant’s

right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall

prepare a supplemental clerk’s record containing the certification and file it with this Court no

later than February 13, 2017.

       IT IS SO ORDERED this 30th day of December, 2016.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.